Case: 15-50510      Document: 00513699485         Page: 1    Date Filed: 09/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-50510                                FILED
                                  Summary Calendar                      September 30, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
MARTIN DEL OLMO,

                                                 Plaintiff-Appellant

v.

U.S. CUSTOMS & BORDER PROTECTION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:15-CV-63


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Martin Del Olmo moves for leave to proceed in forma pauperis (IFP) in
this appeal from the district court’s dismissal of his civil action under the
Federal Tort Claims Act (FTCA). The district court dismissed Del Olmo’s
complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim
on which relief may be granted based on its determination that the action had
not been filed within the applicable limitations period.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50510     Document: 00513699485     Page: 2   Date Filed: 09/30/2016


                                  No. 15-50510

      By moving to proceed IFP, Del Olmo is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Del Olmo argues that the district court erred by sua sponte dismissing
his civil action as time barred. We have held, however, that the district court
may raise the defense of limitations sua sponte in an action, such as this one,
proceeding under 28 U.S.C. § 1915. See Gartrell v. Gaylor, 981 F.2d 254, 256
(5th Cir. 1993).
      The FTCA requires claimants to file an administrative claim with the
appropriate agency within two years from the accrual of a claim and within six
months after the denial of that claim by the agency. See 28 U.S.C. § 2401(b);
Ramming v. United States, 281 F.3d 158, 162 (5th Cir. 2001). A cause of action
accrues within the meaning of § 2401(b) “when the plaintiff knows or has
reason to know of the injury which is the basis of the action.” Ramming, 281
F.3d at 162 (internal quotation and citation omitted).
      Here, in early 2007, Del Olmo clearly knew of the allegedly false
accusations of which he complains. Del Olmo does not contend that he filed a
an administrative claim with U.S. Customs and Border Protection within the
two-year limitations period, and indeed his own district court filings indicate
that he did not file a tort claim with agency until after the limitations period
established by § 2401(b) had expired. In view of the foregoing, the district court
did not err in dismissing Del Olmo’s complaint as barred by the statute of
limitations. See § 2401(b); Ramming, 281 F.3d at 162. We conclude that Del
Olmo has not shown he will raise a nonfrivolous issue on appeal.



                                        2
    Case: 15-50510    Document: 00513699485     Page: 3   Date Filed: 09/30/2016


                                 No. 15-50510

      We note that it appears the appellant has died during the pendency of
this appeal. In some circumstances, it is proper to consider substitution of a
personal representative. See Gamble v. Thomas, 655 F.2d 568, 568 (5th Cir.
1981). Because the appeal is frivolous, we determine no purpose would be
served by initiating the process for a substitution. See FED. R. APP. P. 43.
      The motion for leave to proceed IFP on appeal is DENIED, and this
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.




                                       3